UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4100
AJA J. MCCLENNY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-02-176)

                      Submitted: June 10, 2003

                      Decided: June 19, 2003

 Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Paul G. Gill, Assis-
tant Federal Public Defender, Frances H. Pratt, Research and Writing
Attorney, Richmond, Virginia, for Appellant. Paul J. McNulty, United
States Attorney, Peter S. Duffey, Assistant United States Attorney,
Richmond, Virginia, for Appellee.
2                   UNITED STATES v. MCCLENNY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Following a bench trial, the district court found Aja J. McClenny
guilty of five counts: possession of crack cocaine with intent to dis-
tribute on March 27, 2002 (Count One), possession of a firearm in
furtherance of a drug trafficking crime on March 27, 2002 (Count
Three), possession of marijuana with intent to distribute on March 27,
2002 (Count Four), possession of a firearm by an unlawful user of
controlled substances on March 27, 2002 (Count Six), and possession
of crack cocaine with intent to distribute it on April 18, 2002 (Count
Seven). The court sentenced McClenny to thirty-six months imprison-
ment for Counts One, Four, Six, and Seven, and to sixty consecutive
months imprisonment for Count Three.

   On appeal, McClenny alleges that there was insufficient evidence
to support her convictions for Counts One and Three. Viewing the
evidence in the light most favorable to the government, Glasser v.
United States, 315 U.S. 60, 80 (1942), we find the evidence was suffi-
cient to support McClenny’s convictions for Counts One and Three.
See United States v. Lomax, 293 F.3d 701, 705 (4th Cir.) (giving test
to determine whether possession of a firearm was in furtherance of a
drug trafficking crime under 18 U.S.C. § 924(c)), cert. denied, 123 S.
Ct. 555 (2002); United States v. Samad, 754 F.2d 1091, 1096 (4th Cir.
1984) (providing elements of possession with intent to distribute
under 21 U.S.C. § 841(a)(1)).

   Accordingly, we affirm McClenny’s convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED